Citation Nr: 0107429	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Chapter 30 educational assistance benefits 
under the Montgomery GI Bill-Active Duty Educational 
Assistance Program.


INTRODUCTION

The veteran served on active duty from January 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1997 to 
March 1998.

2.  The veteran was not discharged because of a service- 
connected disability; a preexisting physical or mental 
condition not characterized as a disability; for hardship, or 
for the convenience of the Government after serving 30 
continuous months of a three year enlistment, or as the 
result of a reduction in force, as determined by the 
Secretary of the Navy.


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law. 38 U.S.C.A. § 3011(a)(1)(A) (West Supp. 
2000); 38 C.F.R. § 21.7042 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) a physical or mental disorder not characterized as 
a disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty; 
(5) the convenience of the Government as a result of a 
reduction in force; (6) the convenience of the Government 
after serving 30 continuous months of active duty if her 
initial obligated period of active duty was at least three 
years.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 21.7042.

In the present case the veteran's DD-214 indicates that she 
served a bit more than one year, and two months on active 
duty out of a four year enlistment.  The narrative basis for 
discharge was convenience of the government/pregnancy.  
Inasmuch as the veteran does not meet any of the above stated 
criteria for eligibility, the benefit sought on appeal must 
be denied.

In reaching this decision the Board notes the veteran's 
assertion that she has been given erroneous information 
concerning eligibility for Chapter 30 educational benefits.  
The United States Court of Veterans Appeals determined in 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994), however, that 
the remedy for breach of any obligation of a service branch 
to provide accurate information about eligibility before and 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Although, the Board is sympathetic to the veteran's 
concerns, the governing law and regulatory provisions, cited 
above, mandate that an eligible individual have certain 
qualifying service, which she does not have.

The Board acknowledges the veteran's honorable period of 
service and her contention that she contributed to Chapter 30 
benefits.  However, the Board is not free to ignore or make 
exceptions to laws passed by Congress.  See 38 U.S.C.A. § 
7104(c) (West 1991).  The law is quite specific as to the 
criteria for educational benefits, and basic eligibility has 
not been shown in this case.  Perhaps the law should be 
changed, however, "the fact that Congress might have acted 
with greater clarity or foresight does not give (the Board) a 
carte blanche to redraft statutes in an effort to achieve 
that which Congress is perceived to have failed to do."  
United States v. Locke, 471 U.S. 84, 95 (1985).  Where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal as she does not meet the legal 
criteria for eligibility for the Chapter 30 educational 
assistance program.



ORDER

The benefit sought on appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

